Hodges, J.
1. The law does not require that the officer serving process in bail-trover shall first demand of the defendant to give bond, in order that the plaintiff may maintain his suit, and the failure on the part of the officer to make 'such a demand can not in any way affect the rights of the plaintiff.
2. The charge of the court not being specified as a part of the record, and no parts of the charge as given being excepted to, and no timely written request being made to the presiding judge for a special charge on a given point, this court will assume that the charge as given by the trial court was correct and proper and covered the issues involved.
3. The bill of sale on which the plaintiff’s claim of title was based covered a mule named “Eelix,” a mare named “Annie,” and a brindle-eol- - ored cow named “Cherry.” The defendant and his witnesses swore that “Eelix” broke his neck in the stable, that the cow mired up in the swamp and died, and that “Annie” fell in a ditch and was killed. The jury did not believe this woeful story of the defendant, and found a verdict in favor of the plaintiff; and this court can not hold that they erred in so doing. Judgment affirmed.
F. B. Shipp, Joseph G. Faust, for plaintiff in • error, cited:
Ragan v. Chicago Packing House Co., 93 Ga. 714; Everett v. Holcomb, 1 Ga. App. 797; Moon v. Wright, 12 Ga. App. 659 (1); Civil Code (1910), §§ 5151-2; Bell v. Ober, 111 Ga. 668 (1); Phillips v. Taber, 83 Ga. 570.
Lewis, Davison & Lewis, contra, cited:
Carr v. Houston Guano Co., 105 Ga. 268, 270; Moore v. Wright, 12 Ga. App. 659; Civil Code, § 5154.